Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Drawings	
The drawings are objected to because reference character “4” in Fig. 4 is a typographical error. This reference character should be replaced with – 44 – to be consistent with at least Fig. 3 and the written description. 
The drawings are objected to because reference character “54” in Fig. 5 (in particular, the lower, left of the two reference characters “54” in Fig. 5) is a typographical error. This reference character should be replaced with – 56 – to be consistent with at least Fig. 3 and the written description. 
The drawings are objected to because each of the reference characters “64” in Figs. 6 and 7 is a typographical error. These reference characters should each be replaced with – 54 – to be consistent with at least Fig. 3 and the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes a phrase which can be implied, in particular “is provided” at the first line, and because the final line ends without a period. Regarding the phrase “is provided”, the examiner suggests beginning the Abstract with a phrase such as, “A histology radius blade grossing knife has a blade mounting system …”. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 7 (using the Applicant’s numbering) recites, “a first and second retaining plates”. The use of “a” and “plates” is grammatically inconsistent. Instead, this recitation should read either of: 
– a first retaining plate and a second retaining plate – and 
– first and second retaining plates –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 5 (using the Applicant’s numbering) recites, “the upper portion” of the trimming blade. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the spine is for engaging only a blade that has a single upper portion. Consider if the blade has two upper portions, such as if the upper edge of the blade includes two portions on opposing sides of an indentation in the upper edge of the blade. Which upper portion must the spine be configured to engage? Must the spine be configured to engage both portions? Must the spine be configured to engage either portion? Must the spine be configured to engage one particular upper portion? Or, is the spine not configured to engage a blade having two upper portions? The examiner suggests amending the claim to read – an upper portion – of the trimming blade to overcome this indefiniteness issue.
Claim 1 at line 6 recites, “a blade mounting system connected to the handle”. However, the preamble of the claim reads, “A blade mounting system”, and the claim requires that the blade mounting system includes the handle. Thus, the intended interpretation of the “blade mounting system” of line 6 is unclear. Is line 6 referring to the same blade mounting system already introduced in the preamble? Or, does claim 1 require a first blade mounting system that includes a second blade mounting system? Further, it is unclear how the blade mounting system of line 6 can be “connected to the handle” when claim 1 at the lines 3-4 requires that the blade mounting system includes the handle. Line 6 appears to be requiring that the blade mounting system is mounted to a portion of itself, which is nonsensical. The examiner suggests either (a) deleting the recitation of the blade mounting system, or (b) renaming the “blade mounting system” of line 6 to have a different name than the preamble, such as “a blade attachment section” or similar (note that any such name should have an antecedent basis in the written description, even if this requires amending the written description). Also, if the Applicant elects option (b), the claim should be clear whether any subsequent features are part of or in addition to the “blade attachment section”. 
Claim 1 at line 11 recites, “a substantial portion of the heel edge”. The term “substantial” in this recitation is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Indeed, the definition of “substantial” includes of considerable importance, size, or worth – it is unclear whether the portion of the heel edge that is engaged must be of considerable importance or of considerable size. For example, if the protruding portion only engages a small portion of the heel edge, and if the engagement is necessary for the trimming blade to be retained in the blade mounting system, is the portion of the heel edge “substantial” because of its importance in retaining the blade in the mounting system, or is the portion not “substantial” because of its small size? Also, if “substantial” does refer to size, it remains unclear what portions can be considered as “substantial”. Only a single example is provided. It is unclear whether this single example is the smallest size that is considered “substantial”, or whether even smaller sizes could also be considered “substantial” – the issue is not discussed.
Claim 1 at line 12 recites, “that protrudes from the proximal end”. This recitation is indefinite because it is unclear what structure is being modified by this recitation. Does the “substantial portion” of the heel end protrude from the proximal end? Does the “heel edge” protrude from the proximal end? Does the “trimming blade” protrude from the proximal end? In the present specification, any of these structures appears to satisfy the claim. For example, in Fig. 8 of the present drawings, depending on what is considered as the ‘substantial portion’ of the heel edge, all options protrude from the proximal end in a downward direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being  by US Pat. No. 2,134,973 to Harwell.
Regarding claim 1, Harwell a blade mounting system for engaging a trimming blade 22 (see Fig. 6), comprising:
a handle (see the annotated Fig. below);
a spine 19 for engaging the upper portion of the trimming blade 22 (see the annotated Fig. below, where the engaged portion of the trimming blade 22 is the ‘upper’ portion when the blade is positioned with the cutting edge facing down, such as by rotating the entire knife in Fig. 3 180 degrees, which interpretation is consistent with the present disclosure – i.e., the examiner interprets the claim in a manner where ‘upper’ is used relative to an orientation of the blade mounting system with the blade’s cutting edge facing down);
a blade mounting system connected to the handle (see the annotated Fig. below; the connection to the handle is illustrated in Figs. 1, 3, and 5);
 a first and second retaining plates for sandwiching a proximal end of the spine 19 (see the annotated Fig. below; the plates are distinguished from the handle due to the presence of shoulder 10a);
a blade stop partially nested in the proximal end (see the annotated Fig. below identifying the blade stop, and see Figs. 3 and 4 showing the partial nesting in the proximal end of the spine 19); and
the blade stop having a protruding portion protruding from said proximal end (see the annotated Fig. below and also Fig. 3), wherein the protruding portion is dimensioned to engage a substantial portion of the heel edge of the trimming blade (see Figs. 3 and 4, which show that the protruding portion engages two side heel edges of the blade 22 at the proximal end of the blade relative – one side heel edge is indicated in the annotated Fig. below, and the other heel edge is on spaced apart from the indicated heel edge by the thickness of the blade 22) that protrudes from said proximal end (both the protruding portion and the two side heel edges of the blade protrude from the proximal end of the spine 19, although it is unclear which particular structure the claim requires).

    PNG
    media_image1.png
    715
    835
    media_image1.png
    Greyscale

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant knife having a removable blade:
WO 2015/173823 A1 to Babzara – note the spine and rotatable thumb latch
US 2017/0151682 A1 to Cheng
US 2017/0348863 A1 to Kommer et al.
US 2005/0252010 A1 to Freeman
US D743,236 S to Fischer
US 1,813,723 to Beaver
US 1,813,498 to Kosunen
US 1,090,398 to Humeston
US 1,998,188 to Dunn
US 1,625,778 to Nickerson
US 1,940,855 to Friedman
US 1,706,251 to Perry
US 2,439,071 to Basham
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724